Baldwin, J., delivered the opinion of the Court—
Terry, C. J., concurring.
The plaintiff recovered judgment below, in trespass, for the levy by the defendant as Sheriff, of certain personal property of which plaintiff had possession by virtue of a chattel mortgage executed by Mitchell and Nunes to him.
The case is presented under a totally different state of facts from that shown by the record when the case was before this Court heretofore.
There is no error in the record, and judgment is affirmed.